Citation Nr: 0207066	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a simple fracture of the left acetabulum rim and hip 
dislocation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1956 to July 1958.

This matter came to the Board of Veteran's Appeals (Board) on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which determined that a rating in excess of 10 
percent for the residuals of a simple fracture of the left 
acetabulum rim and hip dislocation was not warranted.  When 
the veteran's case was before the Board in September 2001, it 
was remanded for additional development.  The case was 
returned to the Board for further appellate action in May 
2002.

The Board notes that in an April 2002 statement, the 
veteran's representative raised the issue of service 
connection on a secondary basis for a right hip disability.  
This issue has not yet been addressed by the RO and is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's left hip disability is manifested by pain, 
fatigability and limitation of motion; neither nonunion, 
malunion, false joint, loose motion, flexion limited to less 
than 45 degrees, nor limitation of abduction to less than 15 
degrees is shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
hip disability have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the record discloses that service connection, with 
a noncompensable evaluation, was granted for the veteran's 
left hip disability in February 1995.  The evaluation for the 
veteran's left hip disability was increased to 10 percent in 
June 1998.  In February 2000, the veteran contacted the RO to 
request an increase in the rating assigned to the disability.

In a March 2000 statement, the veteran reported that he had 
undergone coronary artery bypass surgery.  He stated that he 
had difficulty ambulating and was currently using a 
wheelchair.  He maintained that his service-connected 
condition had become worse over time and that he was feeling 
joint pain.

In response to the veteran's claim for an increased rating, a 
VA examination was conducted in March 2000.  The veteran 
reported that he had been involved in a motor vehicle 
accident in 1957 and had been hospitalized in full traction 
for two months because of a left hip fracture.  He complained 
of pain, stiffness, and locking of the left hip.  Physical 
examination revealed abduction to 15 degrees, adduction to 20 
degrees, flexion to 110 degrees, and extension to 10 degrees.  
Internal rotation was to 40 degrees and external rotation was 
to 30 degrees.  The diagnoses were radiologically minimal 
degenerative changes of the left hip and triangular shaped 
bony prominence with the appearance of osteochondroma at the 
left acetabulum.  There was no X-ray evidence of fracture or 
dislocation of the left hip.

An additional VA examination was conducted in November 2000.  
The examiner noted the veteran's history of a dislocated left 
hip with posterior wall fracture of the acetabulum.  The 
veteran reported that over time his hip disability caused 
increasing pain and stiffness.  He stated that he experienced 
early morning stiffness, pain in his left groin and buttock 
region, and easy fatigue.  He denied instability, giving away 
or locking.  He indicated that therapy and anti-
inflammatories had not helped in the past.  He related that 
damp weather, walking any distance more than 100 feet, 
sitting, lying on the left side and anything involving heavy 
lifting increased his discomfort.  He stated that hot baths 
and narcotic pain medications relieved his discomfort.  The 
veteran used a cane in his right hand.  He stated that his 
left hip disability had a severe impact on his activities of 
daily living and prevented him from holding any type of job 
because he was unable to ambulate any distance more than 100 
feet.  

Passive range of motion testing revealed flexion to 115 
degrees, extension to zero degrees, internal rotation to 10 
degrees, external rotation to 40 degrees and abduction to 50 
degrees with extreme pain.  Active range of motion was more 
limited, with flexion to 90 degrees, extension to zero 
degrees, internal rotation neutral, external rotation to 35 
degrees, and abduction from the standing position to 40 
degrees.  Examination of the left hip revealed no edema, 
effusion or instability.  The veteran walked with a 
Trendelenburg gait and a limp on the left side.  Motor 
strength testing on the left side showed 5/5 for the hip 
flexors, 4/5 for the abductors, 5/5 for the adductors, and 
5/5 for the quadriceps, hamstrings, anterior tibialis, 
gastrocnemius, extensor hallucis longus and peroneals.  
Sensation was grossly intact.  X-rays revealed some inferior 
joint space narrowing of the left hip.  There was evidence of 
an old posterior wall fracture of the acetabulum with a bony 
piece which apparently did not heal.  There was a deficiency 
of the posterior wall of the acetabulum but no sclerosis of 
the femoral head.  The examiner concluded that the veteran 
had suffered a dislocation of his left hip with a posterior 
wall fracture.  

In October 2001 the RO contacted the veteran and informed him 
of a change in the law pertaining to VA's duty to assist 
claimants.  The veteran was instructed to identify all 
medical care providers who had evaluated or treated his left 
hip disability.  The RO also suggested that the veteran 
submit statements and records from employers demonstrating 
the impact of his hip disability on his ability to obtain and 
maintain substantially gainful employment.  The record does 
not contain evidence of a reply from the veteran or his 
representative.

The veteran submitted to a VA examination in February 2002.  
He reported that he had been involved in a motor vehicle 
accident in 1957 in which he sustained a dislocated left hip.  
A reduction of the hip dislocation and subsequent traction 
were noted.  The veteran stated that over the years his left 
hip pain had grown progressively worse.  He complained of 
difficulty driving.  He reported that his level of pain was 
normally about five or six out of ten, and sometimes seven on 
a scale of ten.  The examiner noted that the veteran's pain 
was managed with Darvocet, and that the veteran had been on 
some sort of pain medication for the past 10 years.  He also 
noted that the veteran occasionally used a cane for support 
and had done so for the past eight to ten years.  On the day 
of the examination, the veteran was not using a cane.  The 
veteran indicated that he could not walk for more than 200 
feet without left hip discomfort.  He reported that his 
endurance level had decreased.  He indicated that his pain 
level changed with activity and with the weather.  

On physical examination, the veteran walked with a slightly 
crouched gait.  However, the examiner noted that the 
veteran's gait was not antalgic.  Trendelenburg sign was 
negative.  Range of motion testing of the left hip revealed 
flexion to 110 degrees, abduction to 45 degrees, internal 
rotation to 20 degrees with pain, and external rotation to 30 
degrees with pain.  Range of motion was also tested on the 
right hip, with flexion to 110 degrees, abduction to 45 
degrees, internal rotation to 30 degrees without pain and 
external rotation to 40 degrees without pain.  X-rays 
demonstrated early degenerative changes over the left hip, 
with slight arthritis mostly over the superior aspect.  There 
was also noticeable joint space narrowing.  The examiner 
noted, however, that comparison to the right hip revealed 
symmetric degenerative changes, with severity slightly less 
in the right hip.  The examiner noted that the veteran was 
fairly limited in terms of activity.  The assessment was 
early degenerative changes over the left hip.  The examiner 
pointed out that the right hip had symmetric degenerative 
changes.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in February 2002.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his claim 
for increase.  The RO has scheduled VA examinations of the 
veteran's disability and has instructed the veteran to 
identify sources of treatment.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim. 

In sum, the facts relevant to the claim have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2001).

The RO has determined that the veteran's left hip disability 
is 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  That diagnostic code allows a 10 
percent evaluation where there is limitation of rotation with 
an inability to toe-out the affected leg more than 15 
degrees, or limitation of adduction such as to prevent the 
crossing of the veteran's legs.  Limitation of abduction with 
motion lost beyond 10 degrees warrants a 20 percent 
evaluation. 

Arthritis due to trauma, substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

A 10 percent evaluation is warranted where extension of the 
thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Where flexion of the thigh is limited to 45 
degrees, a 10 percent evaluation is warranted.  Limitation to 
30 degrees will be evaluated as 20 percent disabling, and 
limitation to 20 degrees will be evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Diagnostic Code 5255 pertains to impairment of the femur.  
Where there is a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion, an 80 percent 
rating is warranted.  With nonunion, but without loose 
motion, and where weight bearing is preserved with the aid of 
a brace, a 60 percent rating is warranted.  Where there is a 
fracture of the surgical neck of the femur with a false 
joint, a 60 percent rating is warranted.  Malunion of the 
femur warrants a 30 percent rating if there is marked knee or 
hip disability, a 20 percent rating if there is moderate knee 
or hip disability or 10 percent rating if there is slight 
knee or hip disability.

Review of the record discloses that the veteran's left hip 
disability is manifested primarily by pain and fatigability, 
but the pain and fatigability have not resulted in more 
limitation of motion than that contemplated by the assigned 
evaluation of 10 percent.  The March 2000 examiner reported 
range of motion of the hip consistent with the assigned 
evaluation of 10 percent.  The examiner did not address the 
DeLuca factors.  The November 2000 and February 2002 VA 
examination reports do address the DeLuca factors.  They 
demonstrate the presence of functional impairment due to pain 
and fatigability, but as noted above, the resulting 
limitation of motion is not in excess of that contemplated by 
the assigned evaluation of 10 percent.  The November 2000 VA 
examination report indicates that there was no evidence of 
edema, effusion, or instability, and shows that motor 
strength was good.   The  report of the veteran's February 
2002 VA examination indicates that the veteran's gait was not 
antalgic and that he retained substantial useful range of 
motion of the left hip.  There is no evidence of flail joint.  
Further, there is no evidence of nonunion or malunion of the 
femur, a false joint or loose motion.  

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the disability does not more nearly 
approximate the criteria for a higher evaluation than those 
for the assigned evaluation of 10 percent.  

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a simple fracture of the left acetabulum rim and hip 
dislocation is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

